Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species election requirement in the reply filed on 04/20/2022 is acknowledged.  The traversal is on the ground(s) that:
“Applicant submit that the Examiner's restriction requirement has omitted at least one of the essential requirements for any restriction requirement. In this regard, MPEP § 803 requires the Examiner to make a showing of a “serious burden” before a restriction requirement is made, even though all the other requirements for restriction have been satisfied.
However, the Examiner has not identified the different fields of search for each species (e.g., which different classes/subclasses the different species belong to, or how different electronic resources would be used) or has otherwise provided support for any assertion that the search would be burdensome. Thus, the Examiner has not set forth any evidence of serious burden.
Applicant additionally submits, that in spite of the Examiner's restriction analysis, the non-elected claims should be examined in the instant application because the search for the species identified by the Examiner would be co-extensive, or at least significantly overlap. Thus, if the Examiner were to perform a search for the remaining species, it would not appear to be a serious burden in conducting the examination of Species 2”.
  This is not found persuasive because:

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. Different camera’s processing operations and steps in different flowchart diagrams of the embodiments of species 1-2 would require different search queries. The prior art applicable to one species would not likely be applicable to another species.  For further clarification Species 1 (Fig. 5: St4/St7) requires an AI detection process to detect a person and person face while species 2 (Fig. 7: St12/ St14)  requires an AI detection process to detect a vehicle and type of vehicle and color of vehicle and further determine different steps/operations / logics according to different conditions (See all other steps/ operations/ conditions after steps St4/St7 or St12/ St14 in Fig. 5 or 7). 
Therefore, the field search for detecting a person face with all different steps/ operations/ logics in Fig. 5 and the field search for detecting a vehicle, vehicle type and color with all different steps/ operations/ logics in Fig. 7 would not be co-extensive and thus cause search burden for these patentably distinct species due to their mutually exclusive characteristics.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “A computer-readable recording medium recording a program …”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as computer-readable recording medium recording and what is not to be included as computer-readable recording medium recording.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2021/0124962) in view of Iijima (US2011/0304746).

Regarding claim 1, Kim discloses a monitoring camera capable of performing artificial intelligence, the monitoring camera comprising: 
5a capturing unit configured to capture an image of an imaging area (Fig. 2 and 4: AI/camera 100/120); 
a detection unit configured to detect a person in the captured image of the imaging area based on the artificial intelligence ([0110-0111 and 0171]).
However, Kim fails to explicitly disclose: “a controller configured to determine a position of a face of the person in the captured image and configured determine a camera parameter of the monitoring camera based on a brightness”.
In an analogous of art, Iijima teaches a camera control system that recognizes a face part position and determine expose control value or camera parameter based on luminance/brightness of the face part ([0082-0084]).  In light of the teaching from Iijima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to include the camera control system of Iijima.  The modifications thus provide means to detect face part position to determine expose control value (Iijima: [0082-0084]).   

Regarding claim 2, Kim in view of Iijima discloses the monitoring camera according to claim 1, wherein the controller sets the camera parameter (Iijima: See Controller 4 or 12 in Fig. 4; [0082]: exposure control value/ parameter is set by a controller 4 based on luminance part of the face part).  

Regarding claim 10, the claim is a method of the apparatus claim 1. Therefore, claim 10 is analyzed and rejected as claim 1.

Regarding claim 11, the claim contains the same limitation as claim 1 or 10. Therefore, claim 11 is analyzed and rejected as claim 1 or 10. However, claim 11 further requires: “a computer-readable recording medium recording a program” (Kim: [0076; 0083]; Iijima: [0042]).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iijima and further in view of Kuo (US2014/0348399).

Regarding claim 3, Kim in view of Iijima fails to explicitly disclose the monitoring camera according to claim 1, wherein when the person in the captured image is not detected, the controller determines and sets the camera parameter so that the detection unit detects the person in the captured image captured by the capturing unit.  
In an analogous of art, Kuo teaches a camera control system to adjust exposure value until a face detection recognizes a human face (claim 7; Fig. 1, Steps 120-130).  In light of the teaching from Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim and Iijima to include the camera control system of Kuo.  The modifications thus provide means to continuously adjust exposure value until face is detected ( Kuo: abstract; claim 7 and steps 120-130 of Fig. 1).

20 Regarding claim 4, Kim in view of Iijima discloses the monitoring camera according to claim 1, wherein the camera parameter is exposure time of the capturing unit ([0028; 0032]: Iijima teaches exposure control value including exposure time, diaphragm value or gain are determined based on luminance of the face part).
However, Kim in view of Iijima fails to disclose: “wherein the controller determines the exposure time so that the detection unit detects the face of the person in the captured image captured by the capturing unit”.  
In an analogous of art, Kuo teaches a camera control system to adjust exposure value until a face detection recognizes a human face (claim 7; Fig. 1, Steps 120-130; exposure value commonly known to include exposure time, diaphragm value or gain).  In light of the teaching from Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim and Iijima to include the camera control system of Kuo.  The modifications thus provide means to continuously adjust exposure value until face is detected ( Kuo: abstract; claim 7 and steps 120-130 of Fig. 1).

20 Regarding claim 5, Kim in view of Iijima discloses the monitoring camera according to claim 1, wherein the camera parameter is a gain of the capturing unit ([0028; 0032]: Iijima teaches exposure control value including exposure time, diaphragm value or gain are determined based on luminance of the face part).
However, Kim in view of Iijima fails to disclose: ”wherein the controller determines the gain so that the detection unit detects the face of the person in the captured image captured by the capturing unit”.  
In an analogous of art, Kuo teaches a camera control system to adjust exposure value until a face detection recognizes a human face (claim 7; Fig. 1, Steps 120-130; exposure value commonly known to include gain, exposure time or diaphragm value).  In light of the teaching from Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim and Iijima to include the camera control system of Kuo.  The modifications thus provide means to continuously adjust exposure value until face is detected ( Kuo: abstract; claim 7 and steps 120-130 of Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iijima and further in view of Asano (US2010/0165382).

It is noted that the USPTO considers the Applicant's ''one of” language to be anticipated by any reference containing one of the subsequent corresponding elements.

Regarding claim 7, Kim in view of Iijima discloses the monitoring camera according to claim 1, wherein the camera parameter is a rotation amount of at least one of pan rotation and 5tilt rotation of the capturing unit, and wherein the controller determines the rotation amount so that the detection unit detects the face of the person in the captured image captured by the capturing unit.  
In an analogous of art, Asano teaches a camera control system to control an inclination angle of a camera device until a face image is detected ([0046]).  In light of the teaching from Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim and Iijima to include the camera control system of Asano.  The modifications thus provide means to continuously adjust camera inclination angle until face is detected ( Asano: [0046]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iijima and further in view of Nozaki (US2004/0207743).

Regarding claim 8, Kim in view of  Iijima fails to disclose the monitoring camera according to claim 1, 10wherein the camera parameter is a zoom magnification of the capturing unit, and wherein the controller determines the zoom magnification so that the detection unit detects the face of the person in the captured image captured by the capturing unit.  
In an analogous of art, Nozaki teaches a camera control system to perform zoom in operation until a face of a person in a shooting image frame is detected ( [0101]: See control feedback loop in steps S172-S173).  In light of the teaching from Nozaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim and Iijima to include the camera control system of Nozaki.  The modifications thus provide means to continuously performing zoom in operation until face is detected in a shooting image frame (Nozaki: [0101]: See control feedback loop in steps S172-S173).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 6, the prior art of Kim discloses a facial detection unit based on AI. The prior art of Iijima discloses a camera control system that adjust camera exposure value such as gain or exposure time based on luminance of the facial detection parts. The prior art of Kuo teaches a camera control system to adjust exposure value until a face detection recognizes a human face. Asano teaches a camera control system to control an inclination angle of a camera device until a face image is detected. Nozaki teaches a camera control system to perform zoom in operation until a face of a person in a shooting image frame is detected. The prior art of Watanabe (US2013/0050462) discloses a camera controller to adjust exposure or gain so that facial part region is detectable. The prior art of Lee (US2011/0267463) discloses a lens adjustment module to pans/ tilts a lens 121 according to movement data if no face is detected. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the monitoring camera according to claim 1 further in combination with: “wherein the camera parameter is a tone curve used to generate the captured image, and wherein the controller determines the tone curve so that the detection unit detects the26 face of the person in the captured image captured by the capturing unit”.

Regarding claim 9, the prior art of Kim discloses a facial detection unit based on AI. The prior art of Iijima discloses a camera control system that adjust camera exposure value such as gain or exposure time based on luminance of the facial detection parts. The prior art of Kuo teaches a camera control system to adjust exposure value until a face detection recognizes a human face. Asano teaches a camera control system to control an inclination angle of a camera device until a face image is detected. Nozaki teaches a camera control system to perform zoom in operation until a face of a person in a shooting image frame is detected. The prior art of Watanabe (US2013/0050462) discloses a camera controller to adjust exposure or gain so that facial part region is detectable. The prior art of Lee (US2011/0267463) discloses a lens adjustment module to pans/ tilts a lens 121 according to movement data if no face is detected. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the monitoring camera according to claim 1 further in combination with: “15a communication unit configured to send a face cut-out image obtained by cutting out the face in the captured image to a face collating server communicably connected with the monitoring camera, when the detection unit detects the face of the person in the captured image captured by the capturing unit after the camera parameter is set and a detection score of the face is equal to or larger than a threshold”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/16/2022